Exhibit 10.10

 

[g108761kui001.jpg]

 

March 13, 2015

 

Mr. Manesh Naidu

 

Subject:  Amendment to Employment Agreement

 

Dear Manesh:

 

As we verbally discussed, this letter represents an amendment (the “Amendment”)
to the Employment Agreement, dated as of January 4, 2012, between you and
Ikaria, Inc. (“Ikaria”), which Employment Agreement was assumed by Bellerophon
Therapeutics, Inc. (“Bellerophon”) in connection with Bellerophon’s spin-out
from Ikaria in February 2014 (the “Employment Agreement”).

 

Section 3(c) of the Employment Agreement shall be deleted in its entirety and
replaced with the following:

 

“Annual Bonus.  For the 2012 calendar year and each subsequent calendar year
during the Employment Period, the Employee shall be eligible to receive a bonus
based on the Employee’s service during such year in such amount as is determined
in accordance with the terms of the Company’s management incentive program then
applicable to the Employee at an annualized target of 35% of Annual Base Salary,
provided that the Employee is employed by the Company at the time such Annual
Bonus is declared due and owing (the “Annual Bonus”).  Beginning with the Annual
Bonus in respect of calendar year 2014 and for years thereafter, the Company, in
its sole discretion, may pay such bonus in cash or a combination of cash and
equity, in each instance on such terms as are determined by the Compensation
Committee of the Board of Directors; provided, however, that if the Annual Bonus
is to be paid in a combination of cash and equity, such cash and equity
components shall be in equal parts.  With respect to any equity awards granted
to the Employee in respect of the calendar year 2014 Annual Bonus, if the
Employee is terminated without Cause (as defined in the applicable award
agreement) by the Company within the twelve (12) month period following the
grant of such equity award, then the equity award shall vest in full as of the
date of such termination of employment.”

 

All other terms of the Employment Agreement will remain the same.

 

The Employment Agreement, as supplemented and modified by this Amendment,
constitutes the entire agreement and understanding of the parties thereto with
respect to the subject matter thereof and supersedes all prior agreements and
understandings relating to such

subject matter.

 

 

/s/ Jonathan M. Peacock

 

Jonathan M. Peacock

 

President and Chief Executive Officer

 

 

53 Frontage Road, Suite 301, Hampton, NJ 08827 | 908-574-4770 |  bellerophon.com

 

--------------------------------------------------------------------------------


 

I acknowledge and accept the above amendment to my Employment Agreement as of
the date first set forth above.

 

 

/s/ Manesh Naidu

 

Manesh Naidu

 

Chief Business Officer

 

 

--------------------------------------------------------------------------------